Dismissed and Memorandum Opinion filed November 20, 2012.




                                         In The


                      Fourteenth Court of Appeals

                                 NO. 14-12-00883-CR


                    GABRIEL ANGEL GUTIERREZ, Appellant
                                              V.
                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 351st District Court
                                Harris County, Texas
                           Trial Court Cause No. 1352005


                        MEMORANDUM OPINION
      Appellant entered a guilty plea to possession or manufacture of between four and
four hundred grams of methamphetamine, with intent to deliver said controlled
substance. In accordance with the terms of a plea bargain agreement with the State, the
trial court sentenced appellant on August 29, 2012, to confinement for nine years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed a pro
se notice of appeal. We dismiss the appeal.
       The trial court entered a certification of the defendant’s right to appeal in which
the court certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the
record on appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

       Accordingly, we dismiss the appeal.



                                     PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2